 



Exhibit 10.2
GIBRALTAR STEEL CORPORATION NON-QUALIFIED
STOCK OPTION PLAN
 
Second Amendment to
Second Amendment and Restatement
 
RECITALS:
     On September 21, 1993, Gibraltar Steel Corporation, a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York 14219 (now known as
Gibraltar Industries, Inc. (the “Company”)) adopted a non-qualified stock option
plan known as the “Gibraltar Steel Corporation Non-Qualified Stock Option Plan”
(the “Non-Qualified Option Plan”) to enable the Company to attract and retain
highly qualified individuals as members of the Board of Directors of the Company
by providing the Company a program under which it could grant equity based
incentive compensation to such individuals.
     In connection with the adoption by the Company of the Gibraltar Industries,
Inc. 2005 Equity Incentive Plan, the Company amended the Plan to prohibit the
issuance of any additional options effective as of May 19, 2006.
     The Company now desires to amend the Plan effective as of June 1, 2007 to
modify the manner in which the exercise price payable in connection with the
exercise of any options may be paid.
     NOW, THEREFORE, in order to carry into effect the termination of the
Non-Qualified Option Plan, the Company hereby adopts the following as the Second
Amendment to the Second Amendment and Restatement of the Non-Qualified Option
Plan effective as of June 15, 2007:
     1. Section 8 of the Plan is hereby amended by deleting the same in its
entirety and substituting therefore a new Section 8 to read as follows:
     “1. Exercise of Option. Options shall be exercised as follows:
          (a) Notice. Each option, or any installment thereof, shall be
exercised, whether in whole or in part, by giving written notice to the Company
at its principal office, specifying the options being exercised (by reference to
the date of the grant of the option), the number of shares to be purchased, the
purchase price being paid in connection with the exercise of the option and the
manner of payment of the purchase price elected by the Optionee. Each such
notice shall also contain representations on behalf of the Optionee that he
acknowledges that the Company is selling the shares being acquired by him under
a claim of exemption from registration under the Securities Act of 1933 as
amended (the “Act”), as a transaction not involving any public offering; that he
represents and warrants that he is acquiring such shares with a view to
“investment” and not with a view to distribution or resale; and that he agrees
not to transfer, encumber or dispose of the shares unless: (i) a registration
statement with respect to the shares

 



--------------------------------------------------------------------------------



 




shall be effective under the Act, together with proof satisfactory to the
Company that there has been compliance with applicable state law; or (ii) the
Company shall have received an opinion of counsel in form and content
satisfactory to the Company to the effect that the transfer qualifies under
Rule 144 or some other disclosure exemption from registration and that no
violation of the Act or applicable state laws will be involved in such transfer,
and/or such other documentation in connection therewith as the Company’s counsel
may in its sole discretion require.
          (b) Payment. Payment of the purchase price for shares of Common Stock
to be acquired in connection with the exercise of any options granted under this
Plan (including specifically, options granted prior to May 19, 2006) may be made
using any of the following payment methods, whichever is elected by the Optionee
in the notice of exercise which is delivered to the Company: (i) by delivery to
the Company of cash or a certified or bank check payable to the order of the
Company in an amount equal to the portion of the purchase price which is payable
in connection with the exercise of such option; (ii) by delivery to the Company
of previously acquired shares of the Company’s Common Stock having an aggregate
fair market value equal to the portion of the purchase price which is payable in
connection with the exercise of such option, provided that such previously
acquired shares of Common Stock have been held by the Optionee for such period
of time as may be required by the Committee at the time such shares are
delivered to the Company in connection with the Optionee’s exercise of his/her
option hereunder; (iii) to the extent permitted under applicable law, through
any cashless exercise sale and remittance procedure that the Committee, in its
discretion, may from time to time approve; (iv) by a “net exercise” arrangement
pursuant to which the number of shares of Common stock issued to the Optionee in
connection with the Optionee’s exercise of the Option will be reduced by the
Company’s retention of a portion of the shares of the Company’s Common Stock to
be issued in connection with the exercise of such option, which shares of Common
Stock have an aggregate fair market value equal to the sum of: (A) the total
exercise price payable for that number of shares of the Company’s Common Stock
(including retained shares) which is to be issued upon the exercise by the
Optionee of the number of options identified by the Optionee in the exercise
notice; and (B) the aggregate amount of the statutory minimum withholding taxes
payable in connection with the Optionee’s payment of the purchase price for the
exercise of his options using the “net exercise” arrangement provided for by
this Section 8(b)(iii); or (v) any other method of payment as the Committee may,
from time to time approve. In connection with payment by an Optionee of the
purchase price due in connection with the exercise of an option using the “net
exercise” arrangement provided for above, the option shall be deemed to have
been exercised by the Optionee with respect to the shares of Common Stock used
to pay the exercise price, the shares of Common Stock used to satisfy the
Company’s statutory minimum withholding tax obligations and the shares of Common
Stock issued to the Optionee in connection with the “net exercise” arrangement.
If shares of the Company’s Common Stock are delivered (or retained by the
Company) as payment of the purchase price for shares of Common Stock to be
acquired in connection with the exercise of options granted hereunder, the
shares of Common Stock which are delivered (or retained by the Company) in
payment of such purchase price shall be equal in value to the fair market value
(determined in accordance with the principles set forth in Section 6 hereof) of
the Common Stock on the day immediately preceding the day on which such Common
Stock is delivered (or retained by the Company) in connection with the exercise
of options granted hereunder.
          (c) Issuance of Certificates. Certificates representing the shares
purchased by the

2



--------------------------------------------------------------------------------



 




Optionee shall be issued as soon as practicable after the Optionee has complied
with the provisions of Section 8(a) hereof.
          (d) Rights as a Stockholder. The Optionee shall have no rights as a
stockholder with respect to the shares of Common Stock purchased until the date
of the issuance to him of a certificate representing such shares.”
     2. Except as otherwise provided in Section 1 above, the terms of the Plan
as contained in the Second Amendment and Restatement of the Plan effective as of
February 11, 1997, as amended, by the First Amendment to the Second Amendment
and Restatement of the Plan effective as of May 19, 2006 shall be and remain in
full force and effect, without modification or amendment.
     IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this Second
Amendment to the Second Amendment and Restatement of the Gibraltar Steel
Corporation Non-Qualified Stock Option Plan to be executed as of this 15th day
of June, 2007.

           
  GIBRALTAR INDUSTRIES, INC.
      /s/ David W. Kay       Name:   David W. Kay      Title: Executive Vice
President,
Chief Financial Officer and Treasurer   

3